                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

     UNITED STATES OF AMERICA

     v.                                                         CASE NO. 1:18-cr-11
                                                                Judge Mattice/Steger

     JERRY WAYNE WILKERSON,
     MICAHEL CHATFIELD,
     KASEY NICHOLSON,
     BILLY HINDMON, and
     JAYSON MONTGOMERY


                        AMENDED JOINT MOTION TO STRIKE AND
                           INCORPORATED MEMORANDUM OF LAW

             Defendants Jerry Wayne Wilkerson, Michael Chatfield, Kasey Nicholson,

     Billy Hindmon, and Jayson Montgomery, by and through undersigned counsel, hereby

     files this Amended Motion to Strike, pursuant to Rule 7(d), Fed.R.Crim.P., and E.D.

     Tenn. LR 5.1 and LR 7.1, and as grounds therefore, states the following:

                                         I. INTRODUCTION

          1. The government filed a Superseding Indictment against Mr. Wilkerson on or

             about September 25, 2018, filed a Second Superseding Indictment on March 26,

             2019, and filed a Third Superseding Indictment (the “Indictment”) on May 29,

             2019. This Amended Motion is filed in response to the Third Superseding

             Indictment.

          2. The Indictment alleges violations of 42 USC § 1320a-7b(b)(1) and (2) (Receipt

             and Payment of Illegal Remuneration);18 USC § 1347 (Health Care Fraud);18

             USC § 1349 (Conspiracy to Commit Health Care Fraud); 18 USC § 1341 (Mail

             Fraud); 18 USC § 1343 (Wire Fraud); and, 18 USC § 1957 (Money Laundering).


Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 1 of 8 PageID #: 876
        3. The Indictment alleges that pharmaceutical sales representative Mr. Wilkerson,

           by and through his company Top Tier Medical, LLC (“Top Tier”), engaged in a

           scheme to defraud commercial and government health insurance plans by

           marketing compounded pharmaceuticals in violation of applicable laws.

        4. Upon the motion of a criminal defendant, “the court may strike surplusage from

           the indictment or information” pursuant to Rule 7(d), Fed.R.Cim.P. U.S. v. Kidd,

           Case No. 3:11-CR-20, p. 4 (E.D. Tenn. 2011); U.S. v. Kemper, 503 F.2d 327, 329

           (6th Cir. 1974) (Rule 7(d) “is properly invoked when an indictment contains

           nonessential allegations that could prejudicially impress the jurors.”).

        5. The Advisory Committee notes to Rule 7(d) provide that “[t]his rule introduces a

           means of protecting the defendant against immaterial or irrelevant allegations in

           an indictment or information, which may, however, be prejudicial.” U.S. v. Kidd,

           Case No. 3:11-CR-20, p. 4; U.S. v. Kemper, 503 F.2d at 329.

        6. Counts 141 through 146, 157 through 159, and 160-161 are necessarily limited

           to claims related to government-based health insurance, pursuant to the plain

           language of 42 USC § 1320a-7b(b)(2):

                   (2) Whoever knowingly and willfully offers or pays any
                   remuneration (including any kickback, bribe, or rebate)
                   directly or indirectly, overtly or covertly, in cash or in kind
                   to any person to induce such person—
                   (A) to refer an individual to a person for the furnishing or
                   arranging for the furnishing of any item or service for
                   which payment may be made in whole or in part under a
                   Federal health care program, or
                   (B) to purchase, lease, order, or arrange for or recommend
                   purchasing, leasing, or ordering any good, facility, service,
                   or item for which payment may be made in whole or in
                   part under a Federal health care program,




Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 2 of 8 PageID #: 877
                   shall be guilty of a felony and upon conviction thereof,
                   shall be fined not more than $25,000 or imprisoned for not
                   more than five years, or both. [emphasis added]

                                      II. MATTERS TO BE STRICKEN

           A. Count 141

        7. In this case, in Count 141, the government alleges that a commission payment of

           $32,770.00 was made by Top Tier to sales representative “BTG” (Defendant Billy

           Hindmon) on 11/3/14 based upon Tricare claims of $163,851.33 (representing a

           20% sales commission structure).

        8. However, that total of $163,851.33 contained $23,453.73 in commercial Express

           Scripts claims, and only $140,397.60 of the claims are attributable to Tricare.

        9. Therefore, the alleged sales commission attributable to Tricare claims in Count

           142 is at most $28,079.52 (20% of $140.397.60). See Exhibit A.

        10. It is inaccurate, and unnecessarily prejudicial for the government to allege an

           illegal payment regarding Tricare claims in Count 142 of $32,770.00, when at

           most, it can be $28,079.52. U.S. v. Kidd, Case No. 3:11-CR-20, p. 4; U.S. v.

           Kemper, 503 F.2d at 329.

        11. The differential between the erroneous $32,770.00 in Count 141, and the actual

           amount that could be alleged of $28,079.52 is approximately 17%, and therefore

           not de minimus.

        12. The portions of Count 141 unrelated to a government health plan should be

           stricken, and the alleged amount of illegal remuneration in Count 141 must be

           reduced to $28,079.52.



                                                                                              3

Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 3 of 8 PageID #: 878
           B. Count 157

        13. In Count 157, the government alleges that a commission payment of $420,311.60

           was made by Central Rexall to Top Tier on 11/14/14 based upon Tricare claims of

           $1,050,779.01 (representing a 40% sales commission structure).

        14. However, that total of $1,050,779.01 contained $913,652.69 in commercial Blue

           Cross, Caremark, Catamaran, CVS Caremark, Express Scripts, Humana, Medco,

           and OptumRx claims, and only $137,126.32 of the claims are attributable to

           Tricare.

        15. Therefore, the alleged sales commission attributable to Tricare claims in Count

           157 is at most $54,850.53 (40% of $137,126.32). See Exhibit B.

        16. It is inaccurate, and unnecessarily prejudicial for the government to allege an

           illegal payment regarding Tricare claims in Count 158 of $420,311.60, when at

           most, it can be $54,850.53. U.S. v. Kidd, Case No. 3:11-CR-20, p. 4; U.S. v.

           Kemper, 503 F.2d at 329.

        17. The differential between the erroneous $420,311.60 in Count 157, and the actual

           amount that could be alleged of $54,850.53 is an extraordinary 666%, and

           therefore not in any manner de minimus.

        18. The portions of Count 157 unrelated to a government health plan should be

           stricken, and the alleged amount of illegal remuneration in Count 157 must be

           reduced to $54,850.53.




                                                                                              5

Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 4 of 8 PageID #: 879
           C. Count 158

        19. In Count 158, the government alleges that a commission payment of $355,189.00

           was made by Soothe to Top Tier on 12/10/14 based upon Tricare claims of

           $891,164.83 (representing a 40% sales commission structure).

        20. However, that total of $891,164.83 contained $149,237.55 in commercial

           Catamaran, Medco, and patient-pay claims, and only $741,927.28 of the claims

           are attributable to Tricare.

        21. Therefore, the alleged sales commission attributable to Tricare claims in Count

           158 is at most $296,770.91 (40% of $741,927.28). See Exhibit C.

        22. It is inaccurate, and unnecessarily prejudicial for the government to allege an

           illegal payment regarding Tricare claims in Count 158 of $355,189.00, when at

           most, it can be $296,770.91. U.S. v. Kidd, Case No. 3:11-CR-20, p. 4; U.S. v.

           Kemper, 503 F.2d at 329.

        23. The differential between the erroneous $355,189.00 in Count 158, and the actual

           amount that could be alleged of $296,770.91 is approximately 20%, and therefore

           not de minimus.

        24. The portions of Count 158 unrelated to a government health plan should be

           stricken, and the alleged amount of illegal remuneration in Count 158 must be

           reduced to $296,770.91.

           D. Count 159

        25. In Count 159, the government alleges that a commission payment of $728,660.47

           was made by Florida Pharmacy Solutions to Top Tier on 1/28/15 based upon

           Tricare claims of $2,081,887.05 (representing a 35% sales commission structure).


                                                                                              6

Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 5 of 8 PageID #: 880
      26. However, that total of $2,081,887.05 contained $1,016,895.54 in commercial

         Express Scripts and Medco claims, and only $1,064,991.51 of the claims are

         attributable to Tricare.

      27. Therefore, the alleged sales commission attributable to Tricare claims in Count

         159 is at most $372,747.03 (35% of $1,064,991.51). See Exhibit D.

      28. It is inaccurate, and unnecessarily prejudicial for the government to allege an illegal

         payment regarding Tricare claims in Count 159 of $728,660.47, when at

         most, it can be $372,747.03. U.S. v. Kidd, Case No. 3:11-CR-20, p. 4; U.S. v.

         Kemper, 503 F.2d at 329.

      29. The differential between the erroneous $728,660.47 in Count 159, and the actual

         amount that could be alleged of $372,747.03 exceeds 95%, and therefore is not in any

         manner de minimus.

         E. Count 160

      30. In Count 160, the government alleges that a commission payment of $205,351.60 was

         made by Top Shelf, LLC. However, only $27,425.26 of the claims at issue in that count

         are attributable to Tricare. The remaining claims are attributable to commercial insurance,

         based upon the sales commission reports the government provided in discovery. This

         differential is not de minimus.

         F. Count 161

      31. In Count 161, the government alleges that a commission payment of $162,475.66 was

         made by Top Shelf, LLC. 5. However, only $34,547.33 of the claims at issue in that count

         are attributable to Tricare. The remaining claims are attributable to commercial insurance,

         based upon the sales commission reports the government provided in discovery. This

         differential is not de minimus.


                                                                                                       7

Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 6 of 8 PageID #: 881
                                   III. SUMMARY

      32. Counts 141, 157, 158, 159, 161, and 162 should be stricken, pursuant to the grounds

         stated above. U.S. v. Kidd, Case No. 3:11-CR-20, p. 4; U.S. v. Kemper, 503 F.2d at

         329 and Rule 7(d), Fed.R.Crim.P.

                                                    Respectfully submitted,

                                                    s/ Mark S. Thomas
                                                    Mark S. Thomas
                                                    Florida Bar No. 0001716
                                                    THOMAS HEALTH LAW GROUP, P.A.
                                                    5200 SW 91st Terrace, Suite 101-B
                                                    Gainesville, FL 32608
                                                    (352) 372-9990 (office)
                                                    (855) 629-7101 (fax)
                                                    Attorney for Jerry Wayne Wilkerson

                                                    s/ David M. Eldridge
                                                    DAVID M. ELDRIDGE (BPR # 012408)
                                                    ZACHARY R. WALDEN (BPR #035376)
                                                    ELDRIDGE & BLAKNEY, P.C.
                                                    The Cherokee Building
                                                    400 West Church Avenue, Suite 101
                                                    Knoxville, Tennessee 37902
                                                    (865) 544-2010
                                                    Attorneys for Michael Chatfield

                                                    s/ Gianna Maio
                                                    GIANNA MAIO, (BPR #024579)
                                                    FEDERAL DEFENDER SERVICES OF
                                                    EASTERN TENNESSEE
                                                    835 Georgia Avenue, Suite 600
                                                    Chattanooga, Tennessee 37402
                                                    (423) 756-4349
                                                    Attorney for Billy Hindmon

                                                    s/ R. Dee Hobbs
                                                    R. DEE HOBBS, (BPR #10482)
                                                    P.O. Box 11308
                                                    Chattanooga, Tennessee 37401
                                                    (423) 266-6461 (Phone)
                                                    (423) 756-8521 (Fax)
                                                    Attorney for Jayson Montgomery

                                                                                              8

Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 7 of 8 PageID #: 882
                                          s/ Brian O’Shaughnessy
                                          BRIAN O’SHAUGHNESSY, (BPR
                                          #025991)
                                          O’SHAUGHNESSY & CARTER, PLLC
                                          735 Broad Street, Suite 1000
                                          Chattanooga, Tennessee 37402
                                          (423) 267-3807
                                          Attorney for Kasey Nicholson




                                                                         9

Case 1:18-cr-00011-HSM-CHS Document 176 Filed 06/20/19 Page 8 of 8 PageID #: 883
